Citation Nr: 1628000	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for residuals of prostate cancer with erectile dysfunction.  

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

4.  Entitlement to service connection for acute sinusitis.  

5.  Entitlement to service connection for residuals of a left ear cystectomy.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty with the Army from July 1983 to February 1987 and from September 2001 to June 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Initially, the Veteran had appealed a total of nine service connection claims that were denied, but the RO granted four of those claims in a March 2015 Hearing Officer Decision of the RO, leaving the remaining five issues for consideration by the Board.  It is also noted that in September 2013 the Veteran had requested a videoconference hearing to be conducted by a Veterans Law Judge, but after notification of a scheduled hearing, he withdrew his hearing request in July 2015.  


FINDING OF FACT

Prior to the promulgation of a decision in the matter, the VA in July 2015 received written notification from the Veteran, expressing his intent to withdraw his appeal pertaining to entitlement to service connection for bilateral pes planus, residuals of prostate cancer with erectile dysfunction, bilateral carpal tunnel syndrome, acute sinusitis, and residuals of a left ear cystectomy; there is no question of fact or law remaining before the Board in these matters.  


CONCLUSION OF LAW

Regarding the claims of entitlement to service connection for bilateral pes planus, residuals of prostate cancer with erectile dysfunction, bilateral carpal tunnel syndrome, acute sinusitis, and residuals of a left ear cystectomy, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA applies to the instant claims, discussion of the impact of the VCAA is not necessary in light of the expression of the Veteran's intent to withdraw his appeal in these matters.  

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In a written statement received by the VA in July 2015, the Veteran indicated that it was his intent to withdraw the issues on appeal concerning entitlement to service connection for bilateral pes planus, residuals of prostate cancer with erectile dysfunction, bilateral carpal tunnel syndrome, acute sinusitis, and residuals of a left ear cystectomy.  The Veteran's wishes were also repeated in a statement received in July 2015 from the Veteran's representative co-located with the RO in Los Angeles, which evidently was overlooked by the Veteran's representative located in Washington, DC, who submitted argument in May 2016.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed. 


ORDER

The appeal seeking service connection for bilateral pes planus is dismissed.  

The appeal seeking service connection for residuals of prostate cancer with erectile dysfunction is dismissed.    

The appeal seeking service connection for bilateral carpal tunnel syndrome is dismissed.  

The appeal seeking service connection for acute sinusitis is dismissed.  

The appeal seeking service connection for residuals of a left ear cystectomy is dismissed.  



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


